         Case 1:20-cv-00936-JGK Document 14 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PHOENIX BULK CARRIERS (BVI) LTD.,

                      Petitioner,                         Civil Action No. 1:20-cv-00936-JGK

       against

TRIORIENT, LLC                                                        JUDGMENT

                      Respondent.




       Whereas the petitioner, PHOENIX BULK CARRIERS (BVI) LTD. (“Phoenix” or

“Petitioner”), obtained a final arbitral award against respondent, TRIORIENT, LLC (“Triorient”)

dated September 27, 2019 (see Dkt 1, Ex. 2) in the total amount of $523,105.72 (the “Award”);

and,

       Whereas Petitioner commenced this action in view of Triorient’s failure to honor the

Award, and has moved, pursuant to the Convention on the Recognition and Enforcement of

Foreign Arbitral Awards, 9 U.S.C. §§ 201-208, and the Federal Arbitration Act, 9 U.S.C. §§ 1-16

for an order confirming the Award and reducing it to a judgment for purpose of execution (see

Dkt 1 and Dkt 8,9 & 10); and

       Whereas Triorient has received due notice of these proceedings, including the above

referenced Petition (see Dkt. 7), and Petitioner’s motion for confirmation of the award (see Dkt 7

at ¶¶ 12-15), and its arbitral counsel having initially requested an extension of time within which

to respond to the petition, but having filed no answer to the petition on Triorient’s behalf, and
            Case 1:20-cv-00936-JGK Document 14 Filed 07/28/20 Page 2 of 2




later confirming that it had no instructions from Triorient to challenge the motion (see Dkt

11); and,

       Whereas the Court extended the respondent's time to respond to the petition and noted

that if there was no answer, the petition would be decided on the papers already submitted; and

       Whereas the Court has found that the grounds for recognition and enforcement of

the Award have been met; and

       Whereas the Award provides that in the event it is not paid and satisfied within 30

days of issuance, interest shall accrue at the prime rate up through the date of judgment (Dkt 1,

Ex. 2 at p. 13); and

       Whereas the average prime rate over the period September 2019 through May 2020

is 4.35% (based on the statistical historical data set out in www.primerate.com); and

       Whereas interest due on the amount awarded in the Award (i.e. $523,105.72) for the

period from the date of the award through June 1, 2020, at the average rate of 4.35% is

$15,336.31.

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the instant petition

and motion are granted, the Award is confirmed, and judgment is hereby entered in favor of the

Petitioner PHOENIX BULK CARRIERS (BVI) LTD. and against the respondent

TRIORIENT, LLC in the amount of $538,442.03.




Dated: New York, New York                                        RUBY J. KRAJICK
                                                            ___________________________
            28 2020
       June __,                                                     Clerk of Court
                                                      By:   ___________________________
                                                                    Deputy Clerk


                                                2
